Citation Nr: 1242460	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether an appeal has been timely perfected with respect to the claim of entitlement to an effective date earlier than January 6, 2006, for the grant of service connection for burn scars.

2.  Entitlement to an effective date earlier than January 6, 2006, for the grant of service connection for burn scars.

3.  Entitlement to an initial compensable disability rating for burn scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to February 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for burn scars and assigned an initial noncompensable disability rating, effective January 6, 2006, the date of the service connection claim.  

Following the June 2006 rating decision, the Veteran submitted a timely Notice of Disagreement (NOD) in March 2007, addressing both the initial disability rating assigned and the effective date assigned.  The RO then issued a Statement of the Case (SOC) on the initial disability rating issue in May 2008.  In a January 2009 statement, the Veteran continued to assert his appeal concerning the initial disability rating and effective date assigned.  The RO treated the January 2009 statement as a substantive appeal for the initial disability rating assigned.  In March 2012, the RO issued a SOC on the earlier effective date issue.  In response, the Veteran did not submit additional correspondence on the earlier effective date issue.  

In May 2012, the RO certified the initial disability rating claim to the Board.  In the certification, the RO found that the Veteran had not submitted a timely substantive appeal for the earlier effective date issue.  Thus, the RO did not certify the earlier effective date issue to the Board.  However, in the October 2012 Informal Hearing Presentation (IHP), the Veteran's representative argued that the earlier effective date issue was correctly on appeal before the Board.  Therefore, the Board will initially discuss the timeliness issue in regards to the earlier effective date claim.  
  
The RO certified this appeal to the Board in May 2012.  Subsequently, additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The increased rating issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2006 rating decision granted service connection for burn scars and assigned an initial noncompensable disability rating, effective January 6, 2006, the date of the service connection claim.  

2.  The Veteran submitted a timely NOD in March 2007, appealing, in pertinent part, the rating and the effective date assigned.

3.  The RO then issued an SOC on the initial disability rating issue in May 2008, but erroneously omitted the effective date issue.  

4.  Following an extension of time, in January 2009, the Veteran filed a document that meets the requirements of a substantive appeal in support of his earlier effective date claim.

5.  The RO then issued a SOC in March 2012 which addressed the effective date issue that had been erroneously omitted from the May 2009 SOC.

6.  In January 2006, the RO first received a claim of entitlement to service connection for burn scars; there are no communications prior to this date that could be construed as a claim for service connection.


CONCLUSIONS OF LAW

1.  The Veteran perfected a timely appeal of the RO's June 2006 decision pertaining to the issue of entitlement to an effective date earlier than January 6, 2006, for the grant of service connection for burn scars.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.202 (2012).

2. The criteria for an effective date prior to January 6, 2006, for the grant of service connection for burn scars, are not met. 38 U.S.C.A. §§ 5103 , 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is granting the timeliness issue, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  

Regarding the effective date issue, the Board notes that the claim for an earlier effective date is a "downstream" issue arising from the initial grant of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a)  notice. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Under VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring service records and relevant treatment records, and providing a VA examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The claims file contains service treatment records, and VA medical records.  The Veteran was provided VA examinations.  In support of his claim, the Veteran submitted various statements. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Whether an Appeal has been Timely Perfected

Under the relevant regulations, an appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2012).  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202.

After a veteran receives the SOC, he or she must file a formal appeal within sixty days from the date the SOC is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (2012); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (holding that where a claimant did not perfect appeal by timely filing substantive appeal, RO rating decision became final).  

A veteran may request an extension of the 60-day period for filing a substantive appeal for good cause.  The request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. §§ 20.202, 20.303.

In this case, the RO, in a June 2006 rating decision, granted service connection for the Veteran's burn scars and assigned an initial noncompensable disability rating, effective January 6, 2006, the date of the service connection claim.  The Veteran submitted a timely NOD in March 2007, appealing, in pertinent part, the effective date assigned.  The RO then issued a SOC in May 2008 which addressed only entitlement to an increased rating for burn scars.  The Veteran requested an extension of time to file his appeal, and this was granted in November 2009.  The Veteran submitted a January 2009 statement which was accepted as an appeal statement with respect to the increased rating issue.  However, this correspondence addressed both the rating and the effective date.  The Board notes that if that May 2008 SOC had not erroneously omitted the issue of entitlement to an earlier effective date, then there would be no question that the issue of entitlement to an earlier effective date was timely appealed.  

The RO then issued a SOC addressing the effective date issue in March 2012.  The SOC noted that the issue of entitlement to an earlier effective date for the grant of service connection had been erroneously omitted from the previous SOC.  The Veteran was notified of the need to file a substantive appeal within a time limit.  Specifically, the Veteran was told in the March 7, 2012, correspondence accompanying the SOC that he had 60 days from the date of the SOC or the remainder of the one-year period from the date he was notified of the determination being appealed to file his substantive appeal, whichever was longer.  The Veteran did not submit any correspondence within that time frame.

Subsequently, in May 2012, the RO certified the initial disability rating claim to the Board.  In the certification, the RO found that the Veteran had not submitted a timely substantive appeal for the earlier effective date issue.  Thus, the RO did not certify the earlier effective date issue to the Board.  However, in the October 2012 informal brief, the Veteran's representative argued that the earlier effective date issue was correctly on appeal before the Board.  

It is clear from the record that the Veteran did not file a VA Form 9 within the 60 days from the March 2012 date the RO mailed the SOC or within the remaining one year period from the date of the mailing of the notification of the rating decision; nor did he request an extension of time in order to do so.  

However, pursuant to 38 C.F.R. § 20.202, a substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  According to the regulation, the substantive appeal should set out specific arguments relating to errors of fact or law made by the Agency of Original Jurisdiction (AOJ) in reaching the determination or determinations being appealed.  The regulation also states that proper completion and filing of a substantive appeal is the last action that a veteran needs to take to perfect an appeal.

In January 2009, the RO received a statement from the Veteran, which set forth detailed bases in support of his earlier effective date claim as to why the RO had inappropriately denied his claim.  Thus, this statement clearly satisfies the criteria set forth in 38 C.F.R. § 20.202.

In finding that the Veteran had not perfected a timely appeal of his earlier effective date claim, the RO reasoned that the Veteran failed to do so because he did not file a substantive appeal following the RO's issuance of the March 2012 SOC.  However, in Archbold v. Brown, 9 Vet. App. 124 (1996), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances a substantive appeal could be timely even though a SOC had not yet been issued by the RO.  

The Board is aware that the Court in Archbold did not mandate that every prematurely received Form 9 be accepted as a substantive appeal.  As noted in Rodriguez v. Shinseki, No. 09-3655, 2011 WL 1485471 (Vet. App. Apr. 20, 2011), "Archbold does not mandate a conclusion that every prematurely filed Form 1-9 or its equivalent be accepted as a Substantive Appeal.  To hold otherwise would pervert the statutory scheme, which clearly contemplates a multi-step process for bringing an appeal the board."   Nevertheless, the Board finds that facts of the present case closely parallel those of the Archbold case.  

Therefore, taking into account all of the facts of this case, the Board finds that the Veteran's January 2009 statement did constitute a substantive appeal, as provided for in 38 C.F.R. § 20.202.  Archbold, supra.  Therefore, the appeal was perfected.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 2002); 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202 (2012); YT v. Brown, 9 Vet. App. 195 (1996).

In light of the foregoing, the appeal is granted, with respect to the timeliness element only.

Entitlement to an Effective Date Earlier than January 6, 2006, for
 the Grant of Service Connection for Burn Scars.

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a) (2012).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155  (2012). 

The Veteran contends that the grant of service connection for burn scars should be prior to January 2006.  In fact, he expressed his belief that the RO had previously granted service connection for burn scars effective from 1980, and the more recent rating decision erroneously changed the effective date to January 6, 2006.  

The Veteran's service medical records show that he sustained burn scars on his legs.

Review of the claims file shows that an original claim, VA Form 21-526e, Veteran's Application for Compensation and/or Pension at Separation From Service, was received at the RO in March 1980.  On the form, in response to a query regarding the nature of sickness for which the claim was made, he responded "Wish to be evaluated on pain in the groin - began Nov. 1976."  The Veteran did not make any references to burn scars.  

The Veteran was afforded a VA disability evaluation examination in April 1980.  The examination report contains an extensive medical history.  In pertinent part, it was noted that he had a history of having sustained second degree burns of the right anterior thigh in 1963, but it was further noted that he had "no important residuals."  On examination, it was noted that his skin was clear.  The report contains no examination findings indicative of the presence of burn scars, and the diagnoses did not include burn scars.  

In a rating decision of July 1980, the RO granted service connection for bilateral epididymitis, prostatitis, and seborrheic dermatitis, all rated as noncompensably disabling.  The rating contains no mention of burn scars.  The Veteran was notified of the decision, but he did not file a notice of disagreement. 

On January 6, 2006, the RO received a written statement from the Veteran in which he stated that he had residuals of burns and desired compensation.  The RO later granted service connection for burn scars effective from January 6, 2006.

In determining whether the Veteran is entitled to an earlier effective date for service connection, the Board must consider whether he filed a claim for a burn scar disability prior to January 6, 2006.  On review, there are no communications prior to this date from the Veteran that could be construed as indicating an intent to seek or apply for service connection for a burn scars.  

The fact that burn scars are noted in the service medical records is not sufficient to raise a claim.  There must be an indication from the Veteran that he intends to seek compensation for the particular disability.  That was absent in this case until January 6, 2006.  

Similarly, the history of burns noted in the VA examination in 1980 also did not raise a claim, especially in light of the history noted at that time that there were no significant residuals.  In this regard, the Board notes that applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." See 38 C.F.R. § 3.1(p) (2011).  The Court has indicated that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder. Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155  (2011).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim. MacPhee, supra; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008). 

The Board is cognizant that 38 C.F.R. § 3.157(b)(1) provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital may be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. See Sears  v. Principi, 16 Vet. App. 244, 247 (2002) (stating that 38 C.F.R. § 3.157  applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Consequently, this regulation does not apply to service connection claims.

The Board acknowledges the Veteran's contentions and is sympathetic.  The Board does not dispute that the Veteran has longstanding burn scars; however, it is bound by applicable laws and regulations.  As discussed, the Veteran did not submit a claim for compensation benefits for burn scars prior to January 6, 2006 and on review, there is simply no legal basis for assigning an effective date earlier than January 6, for the grant of service connection for burn scars.  The claim must be denied. 


ORDER

As the Veteran has perfected a timely appeal of the RO's June 2006 rating decision regarding the issue of entitlement to an effective date earlier than January 6, 2006, for the grant of service connection for burn scars, the appeal is granted to this extent only.

Entitlement to an effective date earlier than January 6, 2006 for a grant of service connection for burn scars is denied. 


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the increased rating claim can be properly adjudicated.  

The Board notes that during the course of the appeal, in October 2008, the regulations pertaining to the evaluation of the skin were amended, effective October 23, 2008.  It is further observed that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7805; see 73 Fed. Reg. 54708 (Sept. 23, 2008).  Here, in the October 2012 IHP, the Veteran's representative requested that the Veteran's initial disability rating claim be reviewed under the revised 2008 scar criteria.  However, to date, the Veteran has not been provided notice of these regulatory changes.  The Veteran must be provided this notice before the initial disability rating claim can be decided on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Additionally, the Veteran's last VA examination to assess the current severity of his service-connected burn scars was in May 2011.  Since the claim is being remanded for other purposes, the Board finds that the May 2011 VA examination to be inadequate to assess the Veteran's current level of severity, since this examination is almost two years old.  Upon remand, a new VA examination is required to assess the current severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, are dated from December 2011, as shown in the Veteran's Virtual VA claims file.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1  Send the Veteran a letter that describes the regulatory changes pertaining to the evaluation of the skin that were effective on October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Code 7805; 73 Fed. Reg. 54708 (Sept. 23, 2008).  

2.  Obtain all pertinent VA outpatient treatment records from the VAMC in Birmingham, Alabama, since December 2011 (as shown in the Veteran's Virtual VA claims file) that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected burn scars.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the rating codes, particularly Diagnostic Code 7805.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

For each burn scar, the VA examiner should address whether the scar is:
	(a)	manifested by abnormal skin texture?
	(b)	indurated?
	(c)	inflexible?
	(d)	manifested by a loss of the underlying soft 		tissue?
	(e)	unstable?
	(f)	causes limitation of motion of the affected part?  		If the scar does cause limitation of motion, 		please specify the degree of limitation of 	the 		affected part.
	(g)	manifested by visible tissue loss?
	(h)	manifested by palpable tissue loss?
	(i)	manifested by visible gross distortion?
	(j)	manifested by palpable gross distortion?
	(k)	elevated on palpation?
	(l)	depressed on palpation?
	(m)	hypo-pigmented?
	(n)	hyper-pigmented?
	(o)	manifested by any additional factor of 			disability due to the scar itself?

Unretouched color photographs of EACH scar should be taken, as well as precise measurements (described in centimeters) and associated with the claims file.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the above actions have been completed, readjudicate the Veteran's claims.  The Veteran's initial rating claim should be adjudicated under the 2002 skin regulations and the 2008 skin regulatory changes (as requested by the Veteran's representative in October 2012).  See 38 C.F.R. § 4.118, Diagnostic Code 7805; 73 Fed. Reg. 54708 (Sept. 23, 2008).  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


